Citation Nr: 1221083	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-29 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for avascular necrosis of the left ankle, status post fusion.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


 
INTRODUCTION

The Veteran served on active duty from May 1979 to June 1991.  

This claim comes before the Board of Veterans' Appeal ("Board") from a May 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which denied the Veteran's claim of entitlement to service connection. 

In February 2011, the Board remanded this claim for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives set out in February 2011.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the RO/AMC sent the Veteran a notice letter requesting that she provide consent to obtain records. The Veteran did not respond.  On remand, the RO was able to obtain the Veteran's outstanding Social Security Administration (SSA) records.  The case has been returned to the Board and is ready for further review.  


FINDING OF FACT

The Veteran's left ankle disorder is not shown to be related to her military service.  


CONCLUSION OF LAW

The criteria for service connection for avascular necrosis of the left ankle, status post fusion have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.  

By a letter dated February 2006, the Veteran was informed of the types of evidence needed in order to substantiate her claim of entitlement to service connection, as well as the division of responsibility between the appellant and VA for obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  A letter affording the Veteran appropriate notice per Dingess/Hartman, supra was sent in March 2006.  

The Board further concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, as well as VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of her claim.  The Veteran has not referenced any outstanding records that she wanted VA to obtain or that she felt were relevant to this claim that have not already been associated with the claims folder.  In this regard, the Board would point out that the Veteran was contacted by notice letter in September 2011 and requested to submit a signed consent form to allow VA to try to obtain additional records pertinent to her claim.  She failed to respond.  The Board would point out that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  The appellant must provide the AOJ with information to enable the AOJ to obtain relevant records.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Review of the examination report conducted in April 2006 shows that the VA examiner reviewed the Veteran's claims folder, elicited from the Veteran her history, performed a comprehensive physical examination, reviewed diagnostic test results and provided clinical findings detailing the results of her examination. Accordingly, the Board finds that the VA examination is adequate upon which to base a decision in this case.  The Veteran's representative has argued that the Veteran should be re-examined.  He states that the examination performed in March 2011 is inadequate since it did not have a nexus opinion.  However, a nexus opinion was not requested by the Board or the RO.  An additional opinion was not needed (in the 2011 VA examination report) as sufficient medical evidence was already of record to make a determination in this case. Notably, the Board did not request an additional opinion when it remanded the case in 2011. 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of this claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claim.  Accordingly, the Board will proceed to a decision on the merits. 

Service Connection

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, under 38 C.F.R. § 3.303(b) , service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307 , and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).   

The Evidence

Veteran contends she developed avascular necrosis of the left ankle as a result of medical treatment for meningitis while on active duty service.  Specifically, she claims that she was treated with oral corticosteroids, which eventually resulted in her left ankle disability.  Review of the claims folder shows that, in May 1988, while on active duty service, the Veteran developed bacterial meningitis.  The service treatment records show that she was initially treated at the Munson Army Health Center ("MAHC") in Kansas, where she received intravenous antibiotics; however, there is no indication that she was ever treated at MAHC with corticosteroids.  It is noted that on May 8, 1988, she was transferred to the Kansas University Medical Center ("KUMC") for additional treatment, specifically, for CT brain scans.  Subsequent MAHC records show she remained at KUMC from May 8 to May 19, 1988, at which time, she was returned to MAHC for additional treatment.  As noted above, although the MAHC records do not show that she ever received corticosteroids, the claims folder does not contain any treatment reports from KUMC.  Efforts to gain her consent to obtain these records were made; however, the Veteran did not respond to the request sent to her. Without proper authorization, obtaining private records is impossible.  

After service, VA outpatient treatment records show that in February 2002 the Veteran complained of joint pain involving the left ankle and foot.  She reported falling approximately 5 days prior.  In March 2002, she reported being in an automobile accident in the fall and that since then her symptoms have become very prominent.  It was noted that she did not mention initially that she had symptoms previously but upon the findings of X-rays, she admitted that her symptoms became exacerbated as a consequence of the accident.  The examiner noted that X-rays showed that in April 1999 changes in the talus were consistent with avascular necrosis and that the recent X-rays showed that the changes had increased.  Her foot was stabilized with an ankle-foot orthosis.  In May 2002, she was seen for follow-up.  She complained of continuing pain.  The examiner stated that he explained to the Veteran that that often a certain cause for avascular necrosis could not be pinpointed and that by far the most common cause was idiopathic, or in other words, doctors simply did not know.  He stated that other possible causes were oral corticosteroid or alcohol use.  Treatment options were discussed.  In August 2003, a VA report shows that the Veteran was treated for bilateral ankle pain.  The Veteran was examined and the examiner stated that the Veteran did not have a history of any risk factors for avascular necrosis.  He stated that he would rule this idiopathic.  

Private medical records show that in July 2005, the Veteran underwent surgery on her left ankle.  At admission it was noted that it was believed that the Veteran's avascular necrosis occurred due to the secondary effects of steroids when she was treated for meningitis back in 1988.  It was stated that apparently, she developed meningitis during a military drill and was taken care of at KU Medical Center. (Again, related records from KU Medical Center are not on file as the Veteran failed to submit an authorization for their release.)  On the hospital discharge summary it was noted that the Veteran contracted spinal meningitis while in the Marine Corps and that she was given IV steroids while in a coma and subsequently developed AVN of the left talus.  The examiner stated that the Veteran is considered service connected.  This assessment was based on the Veteran's self-reported history as there is no evidence on file which establishes that steroids were used as treatment for meningitis.   

The Veteran was examined by VA in April 2006.  The claims file was reviewed.  Her medical history was noted.  The service treatment records were discussed.  The examiner noted that the Veteran was treated for meningitis in 1988 while in the service and that she (the examiner) could not find any treatment using steroids at that time.  It was noted that detailed records of all medications she received while in the hospital were not available.  (As previously noted, attempts to obtain outstanding records were unsuccessful.) The Veteran was examined, and left ankle fusion secondary to avascular necrosis was diagnosed.  The clinician stated that she could not find any evidence in the service records for treatment with steroids for meningitis.  It was noted that the only record was a discharge summary in 1988.  The examiner stated that it is possible that the Veteran did receive steroids for treatment for the meningitis and if this is the case it could have been the cause for her subsequent avascular necrosis.  She went on to say that in the absence of these records, she could not state the avascular necrosis is due to service connected meningitis without resorting to mere speculation.  She also indicated that if the records become available, the issue could be revisited.  

Records from SSA were associated with the claims file in April 2011.  They contain records beginning in 1991 and show that the Veteran was evaluated for disability determination and that she indicated that her left ankle was first treated in 2005.  She was found to be disabled due to an unrelated disability.  

Discussion

As to a current disorder, the Veteran has been diagnosed with avascular necrosis of the left ankle.  Thus one of requirements for service connection has been met.  While she was diagnosed as having meningitis in service, there is no evidence showing that she received steroids as treatment, as she claims.  The available evidence of record shows that she was treated with antibiotics only.  Neither does the record show that she had any left ankle complaints during service.  She did not report having left ankle problems until 2002 which she attributed to a fall on one occasion and to an automobile accident on another.  Further, the more probative medical evidence of record does not support that her current disorder is related to service.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Further, while the Board is not free to ignore the opinion of a treating physician - neither is it required to accord it substantial weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In this regard, there are several opinions offered in the file.  

Here, private records during the Veteran's hospitalization stated in July 2005 that it was believed that the Veteran's avascular necrosis occurred due to the secondary effects of steroids when she was treated for meningitis back in 1988 and that apparently, she developed meningitis during a military drill and was hospitalized at KU Medical Center.  An operative report indicates that the Veteran had meningitis while in the military.  It was stated that while in the military she was treated with high dose steroids and developed avascular necrosis of her left talus and it went on to eventual collapse.  On the hospital discharge summary it was noted that the Veteran contracted spinal meningitis while in the Marine Corps and that she was given IV steroids while in a coma and subsequently developed AVN of the left talus.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this case, the conclusion appear to be based solely on the history reported by the Veteran that she was treated with steroids, a fact that is not corroborated by the record.  In this regard, the Board notes that a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Therefore, the Board finds the private opinion unpersuasive and of no probative value.  

Additionally, there are findings offered by VA examiners regarding the etiology of the Veteran's left ankle disorder.  In May 2002, the examiner stated that he explained to the Veteran that often a certain cause for avascular necrosis could not be pinpointed and that by far the most common cause was idiopathic, or in other words, doctors simply did not know.  He stated that other possible causes were oral corticosteroid or alcohol use.  In August 2003 the examiner stated that the Veteran did not have a history of any risk factors for avascular necrosis.  He stated that he would rule this idiopathic.  In April 2006, the examiner stated that it is possible that the Veteran did receive steroids for treatment for the meningitis and if this is the case it could have been the cause for her subsequent avascular necrosis.  She went on to say that in the absence of these records, she could not state the avascular necrosis is due to service connected meningitis without resorting to mere speculation.  She also indicated that if the records become available, the issue could be revisited.  As noted above the Veteran has not cooperated with VA in its attempt to secure records to support her claim.  Thus, there is no probative medical evidence in the file definitively associating the Veteran's current complaints concerning her left ankle and her military service.  The Board finds the VA examiner's opinion to be of limited probative value given that it is speculative. See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has considered the lay statements reported by the Veteran.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a factual issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection. See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board finds that if Bethea applies to Court decisions, it is logical to apply the guidance set forth therein to those decisions of a superior tribunal, the Federal Circuit. 

Here, the Board finds that, while the Veteran has asserted that her left ankle disorder is due to the administration of steroids in service, she has not demonstrated the medical knowledge required to establish an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  It is acknowledged that there is a competent medical opinion on file from a VA examiner in 2006 which suggests the possibility that steroid use could be the source of her left ankle disability. Other private opinions on file are more definitive in establishing a link between that administration of steroids and the left ankle disability. Unfortunately, the fact remains that there is no corroboration that steroids were administered.  Although the Veteran is competent to report that medication was administered as part of her treatment for meningitis, she is not competent to provide information as to the type of medication. Therefore, although the statements of the Veteran in support of this claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.  As she is found to be not competent as to this consideration, a discussion on credibility is not necessary. 

Further, to the extent that the Veteran's statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating this claim, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of her own experiences, the fact that the Veteran's treatment records do not reflect a diagnosis of a left ankle disorder until 2002, many years after service, weighs heavily against any claim she may now make that she has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board 
finds her assertions to be less probative and less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Additionally, the Veteran has offered conflicting evidence which compromises her credibility.  She reported in November 1992 that she had no problems with alcohol; however, the examiner noted that her claims file showed binges of episodic alcohol abuse.  As noted above alcohol use has been cited as a possible cause for avascular necrosis.  In February 2002 she reported falling approximately 5 days prior and having left ankle pain.  In March 2002, she reported being in an automobile accident in the fall and that since then her symptoms have become very prominent.  It was noted that she did not mention initially that she had symptoms previously but upon the findings of X-rays, she admitted that her symptoms became exacerbated as a consequence of the accident.  Further, she reported on SSA records that her left ankle was first treated in 2005.  

The preponderance of the evidence is against finding that the Veteran has a left ankle disorder etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim. 



ORDER

Service connection for avascular necrosis of the left ankle, status post fusion is denied.   



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


